     Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                          Page 1 of 6 PageID 1807


                                 IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,
          Plaintiff,

v.

JOHN PLYLER PLUMBING AND
                                                                                           Civil Action No.: 3:18-cv-02758-S
HARDWARE, INC.; OLSHAN LUMBER
COMPANY; and PROSPERITY
COMPUTER SOLUTIONS, LLC, WADE
FRAZIER, GREG MATATALL, and ED
BALDRIDGE,
          Defendants.


          BREIF IN SUPPORT OF DEFENDANTS’ MOTION TO QUASH
 PLAINTIFF’S DEPOSITION NOTICES OF DEFENDANTS GREG MATATALL AND ED
             BALDRIDGE AND MOTION FOR PROTECTIVE ORDER


           Defendants Prosperity Computer Solutions, LLC (“Prosperity”), Wade Frazier (“Frazier”),

Greg Matatall (“Matatall”) and Ed Baldridge (“Baldridge”) (collectively, “Defendants”) file this

Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants

Matatall and Baldridge and Motion for Protective Order (“Motion to Quash”). In support,

Defendants show the following:

                                                         I. INTRODUCTION

           1.         This is a trade secret lawsuit between rival software companies. And although this is

a complex lawsuit, the issue before the Court is not: Should ECI be allowed to depose Matatall and

Baldridge before it identifies the trade secrets it claims each Defendant misappropriated with clarity

sufficient for the Defendants to defend themselves in this lawsuit at their depositions? Given ECI’s

broad but vague allegations in its Second Amended Complaint, as well as its generic, circular

descriptions of its trade secrets in response to Defendants’ interrogatories, Defendants, including


4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                           Page 1
Matatall and Baldridge and Motion for Protective Order
   Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                            Page 2 of 6 PageID 1808


Matatall and Baldridge, argue that they cannot defend themselves without knowing what it is that

ECI specifically claims they misappropriated. Accordingly, Defendants ask that the Court quash the

currently-noticed depositions of Matatall and Baldridge set for June 18 and 19, 2019. Defendants

also ask that the Court to enter a protective order further disallowing ECI from noticing the

depositions until such time that ECI provides a sufficient identification of its trade secrets, as further

set out in Defendants’ Motion for Order Requiring Pre-Discovery Identification of Trade Secrets,

filed contemporaneously with the Motion to Quash.

                                                          II. BACKGROUND

           2.         Plaintiff ECI Software Solutions, Inc. (“Plaintiff” or “ECI”) filed its Original

Complaint [ECF No. 1] in the Eastern District of Texas on August 3, 2018. After full briefing by the

parties, the Eastern District of Texas ordered this lawsuit transferred to this Court on October 17,

2018. See [ECF No. 59]. Then, on February 8, 2019, ECI filed its First Amended Complaint [ECF

No. 79] significantly expanding its claims, adding additional Defendants, and bringing forth

additional allegations about categories of trade secrets it believed Defendants misappropriated. ECI

filed a Second Amended Complaint on March 20, 2019 [ECF No. 92].

           3.         Eight days after the parties reached an impasse at mediation on March 26, 2019, ECI

requested deposition dates for Matatall and Baldridge. ECI then unilaterally noticed Matatall’s and

Baldridge’s depositions on April 16, 2019. The same day, Defendants’ counsel noted that the

depositions would be “premature since ECI has not yet identified the trade secrets that it alleges each

defendant has misappropriated with sufficient specificity.” Defendants’ counsel suggested that ECI

hold off on the depositions until Defendants received ECI’s responses to its interrogatories seeking

identification of the alleged trade secrets. ECI refused to withdraw the deposition notices. For other

reasons, however, the parties agreed to move the depositions to an agreeable date and time after ECI

provided its answers to Defendants’ interrogatories. Throughout the subsequent discussions
4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                       Page 2
Matatall and Baldridge and Motion for Protective Order
   Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                            Page 3 of 6 PageID 1809


regarding dates for Matatall and Baldridge, Defendants’ counsel emphasized the critical importance

of having substantive interrogatory answers from ECI in order to prepare for the depositions. And

although they provided deposition dates for Matatall and Baldridge, Defendants stressed that the

deposition dates were “contingent upon receiving substantive interrogatory answers from ECI.”

Even so, ECI proceeded to notice the depositions of Matatall and Baldrige on May 24, 2019 for June

18th and June 19th. See Exhibits 1 and 2.

           4.         ECI finally served its answers to Defendants’ interrogatories on May 28, 2019. As

Defendants feared, ECI identified a couple of trade secrets with particularity but failed to describe

the bulk of trade secrets instead using circular and self-serving descriptions such as “proprietary

information” related to “general ledger” or “proprietary documents” related to a certain aspect of the

software, without further explanation. For the first time since filing the lawsuit, ECI also claimed 47

versions of a software program as a “trade secret.”

           5.         Disappointed with ECI’s inability to provide straightforward information about its

trade secrets—trade secrets that ECI alleges Defendants stole—Defendants’ counsel reached out to

ECI’s counsel, noting the futility of proceeding with discovery and depositions until ECI provided

substantive responses to discovery. Given that it would be a waste of the parties’ and Court’s time

to proceed with the depositions of Matatall and Baldridge without proper interrogatory responses,

Defendants requested that ECI withdraw its deposition notices. ECI refused. Defendants were thus

left with no choice but to seek protection from this Court on a matter the parties should have

otherwise been able to resolve without the Court’s intervention.

           6.         Since Defendants have filed their Motion to Quash within three business days of

service of the deposition notices, the depositions of Matatall and Baldridge are stayed pending Court

order on the Motion to Quash in accordance with Judge Scholer’s specific requirements.


4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                       Page 3
Matatall and Baldridge and Motion for Protective Order
   Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                            Page 4 of 6 PageID 1810


                                    III. LEGAL ARGUMENT AND AUTHORITIES

           7.         FEDERAL RULE OF CIVIL PROCEDURE 26(c) provides that a “party or any person from

whom discovery is sought may move for a protective order . . . to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]” FED. R. CIV. P. 26(c)(1).

Among other relief, RULE 26(c) allows the Court, for good cause, to specify the “terms, including

time and place or the allocations of expenses, for the disclosure or discovery.” FED. R. CIV. P.

26(C)(1)(B).

           8.         In accordance with FEDERAL RULE                           OF   CIVIL PROCEDURE 10(c), Defendants

incorporate by reference their Motion for Order Requiring Pre-Discovery Identification of Trade

Secrets filed contemporaneously with Defendants’ Motion to Quash. See [ECF No. 108]. To the

extent that it is practical—and in the interest of efficiency—Defendants’ arguments and factual

support are referred to from that motion rather than reproduced in full here. For the reasons more

fully described in Defendants’ Motion for Order Requiring Pre-Discovery Identification of Trade

Secrets, it is unreasonable to allow ECI to depose Matatall and Baldridge without ECI first providing

Defendants with a specific identification of the trade secrets allegedly stolen. In particular,

substantive responses from ECI to Defendants’ interrogatories directly guide the scope of discovery

in this lawsuit and allow Defendants to defend themselves against ECI’s allegations. Without

substantive responses from ECI, Defendants are left to guess at what they allegedly stole and will be

put in the dark about how to prepare for their depositions.

                                                     IV. REQUESTED RELIEF

           9.         Defendants request that the Court quash ECI’s deposition notices for Matatall and

Baldridge, currently set for June 18 and 19, 2019. See Exhibits 1 and 2. Defendants further request

that the Court enter the accompanying protective order that prohibits ECI from noticing the

depositions of Matatall and Baldridge until such time that ECI has specifically identified its trade
4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                       Page 4
Matatall and Baldridge and Motion for Protective Order
   Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                            Page 5 of 6 PageID 1811


secrets (as will be more comprehensively detailed in the proposed order submitted with Defendants’

Motion for Order Requiring Pre-Discovery Identification of Trade Secrets). Defendants’ requested

relief is fair, aimed at efficacy, and reasonable given the serious nature of ECI’s allegations in its

Second Amended Complaint.

                                                           V. CONCLUSION

           Based on the foregoing reasons, Defendants pray that the Court grants their Motion to Quash

and quashes ECI’s deposition notices for Matatall and Baldridge; issues a protective order that

disallows the depositions of Matatall and Baldridge until ECI provides substantive interrogatory

responses that describes its allegedly-stolen trade secrets with sufficient specificity; and grants any

further relief to which the Court finds Defendants is justly entitled.


                                                                  Respectfully submitted,



                                                                  By:
                                                                  Elisaveta Dolghih
                                                                  State Bar No. 24043355
                                                                  Brent Sedge
                                                                  State Bar No. 24082120
                                                                  LEWIS, BRISBOIS, BISGAARD, & SMITH, LLP
                                                                  2100 Ross Avenue, Suite 2000
                                                                  Dallas, Texas 75201
                                                                  Telephone: (214) 722-7108
                                                                  Facsimile: (214) 722-7111
                                                                  Leiza.Dolghih@lewisbrisbois.com
                                                                  Brent.Sedge@lewisbrisbois.com

                                                                  ATTORNEYS FOR DEFENDANTS




4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                       Page 5
Matatall and Baldridge and Motion for Protective Order
   Case 3:18-cv-02758-S Document 109 Filed 05/30/19                                            Page 6 of 6 PageID 1812


                                          CERTIFICATE OF CONFERENCE

         I certify that I conferred with counsel for Plaintiff via email on May 30, 2019, regarding the
relief sought by the Motion to Quash. Plaintiff’s counsel indicated that Plaintiff is opposed to the
relief sought.

                                                                   /s/ Elisaveta Dolghih
                                                                  Elisaveta Dolghih


                                               CERTIFICATE OF SERVICE

           I certify that the foregoing document was served on all parties via CM/ECF on May 30, 2019.

                                                                   /s/ Elisaveta Dolghih
                                                                  Elisaveta Dolghih




4816-6236-4824.1
Brief in Support of Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants                       Page 6
Matatall and Baldridge and Motion for Protective Order
